Citation Nr: 0523704	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.  He had no service in Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Sioux Falls, South Dakota, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from peripheral neuropathy.


CONCLUSION OF LAW

The veteran does not have bilateral peripheral neuropathy 
that was incurred in or aggravated during his period of 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
March 2003 that told him what was necessary to substantiate 
the claim.  In addition, by virtue of the rating decisions on 
appeal, the statement of the case (SOC) and the Supplemental 
Statement of the Case (SSOC), he was provided with specific 
information as to why his claim seeking entitlement to 
service connection for bilateral peripheral neuropathy was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2004 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the August 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, and VA treatment records, 
and provided the veteran with a VA examination.  In addition 
the veteran testified at a personal hearing at the RO.  The 
veteran has not indicated that there is additional evidence 
available and he specifically stated that he had no private 
medical records to submit.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records show that he suffered 
from bilateral knee pain and bilateral tendonitis of the feet 
while in service.  These conditions resolved and the 
veteran's separation examination was negative for any 
disability.  There is no evidence in the veteran's service 
medical records of any peripheral neuropathy.  The Board 
notes that a claim of entitlement to service connection for 
tendonitis of the feet was previously denied by the Board in 
a decision dated in June 1990.  In addition, entitlement to 
service connection for bilateral chondromalacia of the knees 
and a right knee meniscal tear was denied in a rating 
decision dated in October 2002.  The veteran initially 
appealed the October 2002 rating decision, but eventually 
withdrew that appeal.

VA treatment records show that the veteran has been treated 
for knee pain diagnosed as bilateral chondromalacia.  There 
is no indication that the veteran has been diagnosed with 
peripheral neuropathy.

The veteran testified that he had pain, weakness, and 
instability in his legs while in service and after service.  
He testified that he was told by a Dr. Thomas that this was a 
neurological problem and indicated he would be submitting 
evidence from his doctor.  No evidence was received or other 
information that would allow VA to contact Dr. Thomas.

The veteran was provided a VA examination in September 2002.  
The examiner reviewed earlier VA examination and treatment 
records and concluded that there was no evidence of any 
neurological disease.  VA treatment notes from 1979 and 1980 
indicate that the veteran sough treatment for a pricking 
sensation in his legs and a wobbly gait.  The reflexes and 
muscle strength in the arms and legs were normal and there is 
no gross deficit of superficial or deep nerves.  The 
treatment records suggest no evidence of any neurological 
impairment.

The veteran underwent a VA examination in September 2003 
specifically to evaluate him for any peripheral neuropathy.  
The veteran complained of pain in his calves, more so on the 
left than the right.  On examination there was no limitation 
of motion of the ankles or feet, and no muscle atrophy noted.  
The examiner did find the left calf tender.  Muscle strength 
was 5/5 in all groups.  Sensation was intact to light touch, 
vibration, proprioceptor and pin prick.  The Romberg test was 
negative and DTRs were +2 and equal bilaterally.  The 
examiner did note the veteran walked with a minimal limp.  
The examiner concluded that there was no evidence of 
neuropathy.

Based on the above, the Board finds that entitlement to 
service connection for bilateral peripheral neuropathy should 
be denied because there is not sufficient medical evidence 
establishing that the veteran currently suffers from 
peripheral neuropathy.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board finds the VA 
treatment notes from 1979 and 1980, the VA examination and 
September 2002 and the VA examination from September 2003 to 
be persuasive.  The Board notes that there is no medical 
evidence that the veteran suffers from peripheral neuropathy.  
The VA examiners both concluded that there was no evidence of 
neuropathy.  Since there is insufficient current medical 
evidence of current bilateral peripheral neuropathy service 
connection for this condition is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  The 
Board acknowledges that the veteran believes he may have a 
current disability, however, while the veteran is competent 
to describe symptoms, he is not a medical professional, and 
is not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Service connection is not warranted 
for bilateral peripheral neuropathy.


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


